                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      *

         Plaintiff,                            *

v.                                             *                CR. No. 18-10106 -STA

WALTER GRIFFIN,                                *

       Defendant.                              *



                           ORDER AND NOTICE OF SETTING


       Upon Motion of the Defendant to Remove from Trial Docket and to set for

Report/Change of Plea, for good cause shown and there being no opposition by the government,

the Motion is hereby GRANTED.

       This matter shall be removed from the trial docket of April 1, 2019 and shall be set for

report/change of plea on April 1, 2019 at 9:30 a.m.

       It is so ORDERED, this the 25th day of March, 2019.




                                            s/S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE
